Name: 2006/705/EC: Commission Decision of 20 October 2006 approving the plan for preventive vaccination against avian influenza of subtype H5 in certain holdings in North Rhine-Westphalia submitted by Germany under Council Directive 2005/94/EC (notified under document number C(2006) 4906)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  agricultural policy;  regions of EU Member States
 Date Published: 2006-10-21; 2007-06-05

 21.10.2006 EN Official Journal of the European Union L 291/38 COMMISSION DECISION of 20 October 2006 approving the plan for preventive vaccination against avian influenza of subtype H5 in certain holdings in North Rhine-Westphalia submitted by Germany under Council Directive 2005/94/EC (notified under document number C(2006) 4906) (Only the German text is authentic) (2006/705/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (1), and in particular, Article 57(2) thereof, Whereas: (1) Germany has recently experienced a high number of positive findings of highly pathogenic avian influenza A virus of subtype H5N1 in wild birds. Outbreaks of the disease have also occurred in a poultry holding and in a zoo. (2) Vaccination against avian influenza of subtypes H5 and H7 may be a valuable tool for disease prevention and control. However, it has not yet been applied on poultry holdings in Germany. (3) Germany wishes to gather further data on the use of vaccination by means of a large-scale field study. (4) On 24 August 2006 Germany has submitted for approval a preventive vaccination plan to be carried out in three commercial holdings located in North Rhine-Westphalia in the framework of a study aimed at assessing the protective efficacy of an avian influenza vaccine of subtype H5 by applying vaccination to poultry kept under normal field conditions. (5) The preventive vaccination plan submitted contains the information required by Article 56(2) of Directive 2005/94/EC and is in accordance with a Differentiating Infected from Vaccinated Animal (DIVA) strategy. In the light of an assessment of the plan and discussions with Germany it appears appropriate to approve the plan. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Preventive vaccination plan 1. The plan for preventive vaccination against highly pathogenic avian influenza of subtype H5 to be applied until 30 September 2008, submitted by Germany on 24 August 2006 is approved. The preventive vaccination shall be carried out with an inactivated vaccine of avian influenza of the subtype H5N2 in three selected poultry holdings in North Rhine-Westphalia in Germany in accordance with that plan. 2. Official surveillance accompanied by appropriate biosecurity measures, as set out in the preventive vaccination plan, shall be carried out in the poultry holdings referred to in paragraph 1. 3. The preventive vaccination plan shall be implemented efficiently. 4. The Commission shall publish the preventive vaccination plan. Article 2 Measures restricting movements 1. The competent authority shall ensure that: (a) poultry, eggs, poultry carcasses and fresh poultry meat from poultry kept on the holdings referred to in Article 1(1) (poultry and other commodities) are not moved from those holdings; (b) poultry and other captive birds are not introduced into the holdings referred to in Article 1(1) during the implementation of the preventive vaccination plan. 2. The competent authority may, by way of derogation from paragraph 1(a) and in accordance with the preventive vaccination plan, authorise the following movements of poultry and other commodities: (a) movement to the national reference laboratory for avian influenza in Germany; (b) transport for immediate disposal within Germany following the collection of appropriate samples to be dispatched to that laboratory. Article 3 Cleansing and disinfection of holdings and means of transport 1. The competent authority shall ensure that the poultry holdings referred to in Article 1(1) are cleansed and disinfected in accordance with the instructions of the competent authority following the removal of all poultry from the holdings. 2. The competent authority shall ensure that all means of transport used for movements of poultry and other commodities are cleansed and disinfected following each transport with disinfectants and methods of use approved by the competent authority. Article 4 Reports Germany shall submit a report to the Commission on the implementation of the preventive vaccination plan within one month from the date of application of this Decision. It shall present quarterly reports at the Standing Committee on the Food Chain and Animal Health as from 3 October 2006. Article 5 Addresses This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 20 October 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 10, 14.1.2006, p. 16.